Citation Nr: 0014587	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left knee disability, to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder and, if so, whether the reopened claim is well 
grounded and should be granted.

3.  Entitlement to service connection for right ear hearing 
loss with tinnitus.

4.  Entitlement to service connection for left ear hearing 
loss with tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  This case came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Although the October 1998 statement of the case addressed the 
issues of entitlement to service connection for left knee 
disability, to include arthritis, and for psychiatric 
disability, to include PTSD, on the merits, it was correctly 
noted in this statement of the case that the issues should 
have been addressed on a new and material basis, and the law 
and regulations on finality were provided in this statement 
of the case.  


FINDINGS OF FACT

1.  A December 1947 unappealed rating decision denied 
entitlement to service connection for a left knee disability.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for left knee disability has 
not been received since the December 1947 rating decision.

3.  A June 1959 Board decision denied entitlement to service 
connection for psychiatric disability, and an August 1992 
rating decision, which was not timely appealed, denied 
entitlement to service connection for PTSD.
4.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disability, 
including PTSD, has been received since the August 1992 
decision.

5.  The veteran's claim for service connection for 
psychiatric disability, including PTSD, is plausible

6.  The veteran's claim for service connection for right ear 
hearing loss with tinnitus is plausible.

7.  The veteran's claim for service connection for left ear 
hearing loss with tinnitus is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for left knee 
disability, to include arthritis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's reopened claim for service connection for 
psychiatric disability, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (1999).

4.  The veteran's claim for service connection for right ear 
hearing loss with tinnitus is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left ear hearing loss with 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision by the RO or in a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service incurrence 
of arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).



I.  Left knee disability 

Service connection for left knee disability was denied in a 
rating decision in December 1947, and the veteran was 
notified of this action later in December 1947.  The veteran 
did not submit a timely appeal with respect to this decision. 

Evidence on file at the time of the December 1947 rating 
decision consisted of the veteran's service medical records.  
The veteran's service medical records reveal that his lower 
extremities were normal on service entrance in July 1944.  He 
complained in December 1944 of a five day history of pain in 
the left knee with swelling and tenderness.  Physical 
examination revealed marked inflammation and tenderness just 
below the knee cap, with slight drainage of pus.  The wound 
was treated and healed, and the veteran was sent back to duty 
with a diagnosis of furuncle of the left knee.  His 
extremities were found to be normal on discharge physical 
examination in June 1946.

Evidence received by VA after the December 1947 rating 
decision consists of private medical records beginning in 
October 1946, VA hospital reports beginning in October 1949, 
VA examination reports beginning in June 1951, and statements 
by and on behalf of the veteran.

The initial evidence after December 1947 that is relevant to 
left knee disability consists of July and August 1961 records 
from Peter G. Shifrin, M.D., which note the veteran's 
complaints that he injured his knee in service in 1944 and 
had cartilage removed.  He indicated that his knee had not 
bothered him at all until approximately a year earlier, when 
it buckled under him.  X-rays showed a minimal irregularity 
in the continuity of the articular surface in the medial 
facet.  The diagnosis was question of internal derangement of 
the left knee, subjective.  VA X-ray reports of the left 
knee, dated in December 1966 and January 1967, are negative 
for knee disability.  According to a June 1967 treatment 
report from Milton M. Green, M.D., the veteran said that he 
had injured his left knee in service and that he continued to 
have relatively painless giving way of the knee.  X-rays 
revealed a small bony body in the left knee.  The veteran 
underwent arthrotomy of the left knee at Mt. Carmel Mercy 
Hospital in July 1967, with excision of the osseous body.  

When he was examined by VA in May 1978, it was noted that the 
veteran had fallen on his left knee and had had left knee 
surgery in 1967.  X-rays of the left knee did not show any 
abnormality.  Records from Oakwood Hospital reveal that a 
torn left medial meniscus was noted in October 1981 and that 
he had a total left knee arthroplasty in June 1988; the 
diagnosis in June 1988 was degenerative arthritis.  
Subsequent private and VA medical records continue to show 
left knee disability.

The veteran has alleged that his left knee disability is 
etiologically related to service.  However, as a lay person, 
the veteran is not competent to render a medical diagnosis or 
an opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not material.  

The medical evidence added to the record since the December 
1947 rating decision shows X-ray evidence of a minimal 
irregularity in the continuity of the articular surface in 
the medial facet of the left knee in 1961, a number of years 
after service discharge.  The veteran had an arthrotomy of 
the left knee in 1967, with some evidence that he injured the 
knee earlier in 1967, and had a total left knee arthroplasty 
in 1988 due to degenerative arthritis.  The medical evidence 
added to the record after December 1967 begins several years 
after service discharge and does not include any notation 
that there is an etiological relationship between the 
veteran's current left knee disability and service.  
Therefore, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for left knee 
disability, to include arthritis, is not reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
left knee disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Psychiatric disability, to include PTSD

Service connection for psychiatric disability was denied by 
the Board in June 1959.  Service connection for PTSD was 
denied in a rating decision dated in August 1992, because the 
presence of PTSD was not shown.  The veteran was notified of 
this decision on September 17, 1992.  A notice of 
disagreement was received by VA on September 13, 1993, which 
is within the one year time limit to file a notice of 
disagreement.  A statement of the case was sent to the 
veteran in January 1994 with a cover letter in which it was 
noted that the veteran needed to submit a substantive appeal 
within 60 days of the date of the statement of the case.  The 
veteran's substantive appeal was not received by VA until 
December 1994, after the expiration of the time period for 
filing a substantive appeal.

Evidence on file at the time of the August 1992 rating 
decision consisted of the veteran's service medical records, 
private medical records beginning in October 1946, VA 
hospital reports beginning in October 1949, and VA 
examination reports beginning in June 1951.

The veteran's service medical records do not contain any 
complaint, finding, or diagnosis of psychiatric disability, 
including PTSD.  The diagnosis on Henry Ford Hospital records 
dated in February 1948 was functional nervous disturbance, 
anxiety state.  VA hospital records dated in October 1949 
reveal that the veteran complained of constant lower back 
pain, dull headaches, and indigestion since 1944.  He said 
that he had been anxious since service.  The diagnosis was 
anxiety reaction, with conversional features, manifested by 
increased irritability, insomnia, tremors, anorexia, 
hyperhidrosis, and back pain, mild, chronic.  According to 
July 1958 records from Henry Ford Hospital, the veteran was 
seen for complaints of spine pain.  The diagnoses included 
mild psychoneurotic anxiety hysteria.  

On VA neuropsychiatric examination in April 1967, the 
diagnoses were no evidence of neurologic disease and passive-
dependent personality.  Private treatment records dated in 
February 1988 include a notation that the veteran appeared to 
be having "flashbacks" about his service during World War 
II.  According to a February 1992 statement from Ghulam 
Qadir, M.D., a psychiatrist who had treated the veteran since 
January 1982, the veteran had seen people die in service when 
his ship and a rescue ship were torpedoed; PTSD was 
diagnosed.  A June 1992 medical report from Edgard Pedraza, 
M.D., contains the diagnoses of bipolar mood disorder and 
PTSD.  On VA psychiatric examination in July 1992, the Axis I 
diagnosis was general anxiety disorder, chronic, with 
depressive features.  The examiner stated that the veteran 
did not, at the time of the examination, present enough 
evidence to convince the examiner that he had PTSD.

Pertinent evidence received by VA after the August 1992 
decision consists of a January 1998 statement from Dr. Qadir 
in which he indicates that he continued to treat the veteran 
for psychiatric symptomatology, including flashbacks about 
the rescue ship being torpedoed, survivor guilt, feelings of 
worthlessness, and intrusive thoughts.  Dr. Qadir concluded 
that the veteran's psychiatric condition was related to 
service.

The January 1998 statement from Dr. Qadir concludes that the 
veteran's current psychiatric disability is etiologically 
related to service.  This statement is not cumulative or 
redundant of the evidence previously of record since it 
documents the presence of psychiatric disability in 1998.  
Moreover, since it links the veteran's current psychiatric 
disability to service, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the January 1998 statement from Dr. Qadir is new 
and material, and the claim for service connection for 
psychiatric disability, to include PTSD, is reopened.

The Board must also determine whether the appellant has 
submitted evidence of a well-grounded claim.  If he has not, 
his claim must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit at 92-
93. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record contains medical evidence of current psychiatric 
disability and medical evidence of a nexus between service 
and the current psychiatric disability.  Therefore, the 
veteran's claim is well grounded.

III.  Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

On entrance examination in July 1944, the veteran's hearing 
was 15/15 bilaterally.  On discharge examination in June 
1946, his hearing in the right ear was 0/40 for watch, 10/15 
for whispered voice, and 15/15 for spoken voice; hearing in 
the left ear was 15/15 for whispered and spoken voice.  

On private uninterpreted audiologic examinations in January 
and February 1998, bilateral auditory thresholds from 500 to 
4000 hertz appeared to be from 30 to 90 decibels.  The 
impression was mild to severe sensorineural hearing loss.  

On VA ear examination in May 1998, the veteran complained of 
a greater than 50 year history of bilateral hearing loss and 
tinnitus.  Physical examination revealed normal auditory 
canals and tympanic membranes with mild tympanosclerosis.  A 
May 1998 audiogram was interpreted as showing bilateral 
auditory thresholds from 500 to 4000 hertz of from 25 to 65 
decibels on the right and from 30 to 75 decibels on the left.  
The diagnosis was bilateral sensorineural hearing loss with 
tinnitus.  It was the examiner's opinion that the veteran's 
sensorineural hearing loss was not secondary to his right 
fungal external otitis.

With respect to the claim for service connection for right 
ear hearing loss with tinnitus, the Board notes that hearing 
in the right ear was normal at service entrance and was not 
normal on watch and whispered voice evaluations at service 
discharge.  The first postservice VA audiologic evaluation 
was in May 1998.  The veteran complained in May 1998 of a 50 
year history of hearing loss with tinnitus and the evaluation 
was interpreted as showing sensorineural loss in the right 
ear with tinnitus.  This medical evidence suggests that 
chronic hearing loss in the right ear began during service.  
Therefore, the Board concludes that the veteran's claim for 
service connection for right ear hearing loss is plausible 
and thus well grounded.  Additionally, because the diagnosis 
in May 1998 is of hearing loss with tinnitus, there is a 
possible nexus between the veteran's right ear tinnitus and 
service, establishing that the claim for service connection 
for tinnitus in the right ear is also well grounded.  

Hearing in the left ear was normal both at service entrance 
and service discharge.  The initial evidence of hearing loss 
or tinnitus in the left ear was not until January 1998, many 
years after service discharge.  There is no medical evidence 
of record suggesting that the hearing loss or tinnitus in the 
veteran's left ear is etiologically related to service.  
Consequently, the claim for service connection for hearing 
loss in the left ear with tinnitus is not well grounded.


ORDER

The veteran's application to reopen his claim for service 
connection for left knee disability, to include arthritis, is 
denied.

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
psychiatric disability, to include PTSD, is granted.

The Board having determined that the reopened claim for 
service connection for psychiatric disability, to include 
PTSD, is well grounded, the appeal is granted to this extent.

The Board having determined that the claim for service 
connection for right ear hearing loss with tinnitus is well 
grounded, the appeal is granted to this extent.

Service connection for left ear hearing loss with tinnitus is 
denied.


REMAND

VA has a duty to assist the veteran in the development of the 
facts pertinent to his well grounded claims.  38 U.S.C.A. 
§ 5107(a).

Although the January 1998 statement from Dr. Qadir is new and 
material and is sufficient to establish that the veteran's 
claim for entitlement to service connection for psychiatric 
disability, to include PTSD, is well grounded, the opinion is 
not adequate for adjudication purposes since no specific 
psychiatric disorder was identified and it is not clear 
whether the opinion was rendered after a review of the 
veteran's pertinent medical history.  The Board also notes 
that development to verify the veteran's alleged stressors is 
needed.  The veteran has indicated that he was on the SS 
CHARLES D. MCIVER when it was hit by a torpedo during World 
War II and that he saw a rescue ship also hit by a torpedo, 
with resultant loss of life.  The record reflects that the 
veteran has not provided or been requested to provide a 
detailed description of his claimed service stressor(s) and 
that the United States Armed Services Center for Research of 
Unit Records (USASCRUR) has not been contacted for 
verification of the veteran's claimed stressor(s).

The Board also notes that the veteran has not been provided a 
VA examination for the purpose of determining whether the 
hearing loss with tinnitus in his right ear is etiologically 
related to service.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims for entitlement to 
service connection for psychiatric 
disability, to include PTSD, and for 
hearing loss in the right ear with 
tinnitus.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.

2.  The veteran should also be requested 
to provide a statement to the RO 
including as much information as possible 
on all service stressors, to include a 
detailed description of the pertinent 
incidents, such as the torpedoing of his 
ship and the rescue ship, with complete 
dates and locations, as well as providing 
as much information as possible, 
including the names and unit designations 
if known, concerning people the veteran 
saw become injured or killed.  

3.  The veteran's service personnel 
records should be obtained.

4.  Then, if any alleged stressor is not 
sufficiently verified, the RO should 
prepare a summary of the veteran's 
alleged stressors.  This summary, a copy 
of the veteran's stressor statement and a 
copy of the veteran's service personnel 
records should be forwarded to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197, for 
verification of the veteran's alleged 
stressor(s), to include whether the 
veteran was onboard the SS CHARLES D. 
MCIVER when it was hit by a torpedo.

5.  After the above development has been 
completed, the veteran should be examined 
by a psychiatrist to determine the 
current nature, severity, and etiology of 
all psychiatric disorders present.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for study, and the examination 
report must reflect that the claims 
folder was reviewed.  Any necessary tests 
or studies should be conducted.  A 
diagnosis of PTSD, using the criteria in 
DSM-IV, should be confirmed or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the stressor(s) supporting the 
diagnosis.  If it is determined that the 
veteran does not have PTSD, an opinion 
should be provided as to why the 
diagnosis of PTSD by Drs. Qadir and 
Pedraza is incorrect.  With respect to 
any other currently present acquired 
psychiatric disorders, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorders are etiologically related to 
service.  The rationale for all opinions 
expressed should be provided.

6.  The veteran should also be provided 
an examination by a physician with 
appropriate expertise to determine the 
etiology of defective hearing in the 
right ear with tinnitus.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
for study, and the examination report 
must reflect that the claims folder was 
reviewed.  All indicated studies should 
be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any right ear 
hearing loss found is etiologically 
related to service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that any 
right ear tinnitus noted is etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.

7.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the claims of 
entitlement to service connection for 
psychiatric disability, to include PTSD, 
and for hearing loss in the right ear 
with tinnitus.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 



